Title: To James Madison from John Baptiste Sartori, 25 December 1801 (Abstract)
From: Sartori, John Baptiste
To: Madison, James


25 December 1801, Philadelphia. Refers to his letter informing JM of his arrival in the U.S. and of his deputation of his father to transact consular business in his absence. Finds that his stay will be longer than he had contemplated because of court delays in pending lawsuits “for the recovery of considerable property.” Requests permission to prolong his absence from Rome and authorization in an official letter for his father, Charles Sartori of Rome, to act as interim vice-consul.
 

   RC (DNA: RG 59, CD, Rome, vol. 1). 1 p.; docketed by Wagner with the date 25 Sept. 1801.


   Sartori to JM, 1 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:256). Although Sartori never returned to Rome, he maintained a proprietary interest in the consular post there for many years. On 27 July 1812 he wrote Monroe that recent orders on the part of the lieutenant general of Rome led him to fear that he and his father would lose the post “after near 15 years of service.” On 5 May 1823 he informed John Quincy Adams that he had left his brother Vincent to fill the office on his return to the U.S. in 1800 and a “Variety of Circumstances have prevented my return.” Having seen in the papers of the previous week that another consul had been appointed to the post, he requested “some light on this subject” so he would know what to tell his brother, who would be surprised at being replaced “after 22 years of Services rendered” (DNA: RG 59, CD, Rome, vol. 1).


   A full transcription of this document has been added to the digital edition.
